Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                          FILED
regarded as precedent or cited before                        Jun 29 2012, 8:59 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
                                                                  of the supreme court,

collateral estoppel, or the law of the case.                      court of appeals and
                                                                         tax court




APPELLANT PRO SE:                                   ATTORNEY FOR APPELLEE:

LAURA RODRIGUEZ                                     KRISTINA L. GARZA
Henderson, Nevada                                   Merrillville, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF:                              )
                                                    )
L.R.,                                               )
                                                    )
        Appellant,                                  )
                                                    )
               vs.                                  )      No. 45A04-1110-DR-526
                                                    )
J.R.,                                               )
                                                    )
        Appellee.                                   )


                         APPEAL FROM THE LAKE CIRCUIT COURT
                          The Honorable Michael A. Sarafin, Magistrate
                             The Honorable George C. Paras, Judge
                                Cause No. 45C01-0911-DR-961



                                           June 29, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                  Case Summary and Issues

        The trial court issued its final decree of dissolution of the marriage of J.R.

(“Husband”) and L.R. (“Wife”), ordering Husband to pay $368 per week in child support,

dividing the marital property, finding Wife in contempt for willfully violating its provisional

order, finding neither Husband nor his counsel in contempt, and ordering the parties to pay

their own attorneys’ fees. Wife raises five issues for our review, which we reorder,

consolidate, and restate as: 1) whether the trial court erred in finding Wife in contempt; 2)

whether the trial court’s child support determination was in error; 3) whether the trial court’s

division of marital property was in error; and 4) whether the trial court erred by not finding

Husband in contempt or sanctioning his attorney. Concluding the trial court’s conclusions

were not in error, we affirm.

                                Facts and Procedural History

        Husband and Wife were married in 1994 and had four children (“the Children”). In

early 2009, Wife spontaneously moved to Nevada and took the Children with her. Husband

was not notified of their move until after they arrived in Nevada. In late 2009, Husband filed

several documents in an Indiana trial court, including a verified petition for legal separation

of marriage. On January 16, 2010, Wife was served with Husband’s verified petition for

provisional hearing, verified petition for legal separation of marriage, alias summons, and

notice of hearing in proceedings for legal separation. On January 20, 2010, in Nevada, Wife

filed for divorce, seeking sole legal custody, primary physical custody, child support from




                                               2
Husband, spousal support or alimony, division of marital property and debt, attorney’s fees

and costs, and various other remedies.

       On January 21, 2010, the trial court in Indiana held a provisional hearing and by its

January 25, 2010 order, it awarded Husband with temporary, sole custody of the Children;

ordered Wife to release the Children into Husband’s care by January 28, 2010, and to begin

paying $80.55 per week in child support; and ordered the parties to file their taxes jointly.

Wife did not appear for the hearing. Husband subsequently flew to Nevada on January 28,

2010, and attempted to take the Children into his care and return to Indiana. Husband

obtained the assistance of the local police department, but Wife refused to release the

Children to Husband. Thereafter, on February 9, 2010, a Nevada trial court issued an order

granting Wife temporary primary physical custody and joint legal custody of the Children and

stating the Nevada trial court would confer with the Indiana trial court regarding jurisdiction.

       The Nevada and Indiana trial courts conducted a telephonic conference in March

2010, and sometime thereafter Wife and Husband stipulated that Nevada would maintain

jurisdiction over custody and parenting time of the Children and Indiana would have

jurisdiction over marital property distribution and child support. The Nevada trial court

awarded Wife primary physical custody subject to Husband having parenting time, and the

Indiana trial court provisionally ordered Husband to pay child support in the amount of $317

per week, which was based on a weekly gross income of $1,155.85 for Husband and imputed

minimum wage income of $290 per week for Wife.




                                               3
       In late 2010, Husband filed a verified petition for contempt citation, requesting the

trial court hold Wife in contempt for willfully and deliberately failing to pay indebtedness

associated with the parties’ Ford Expedition and for not filing taxes jointly, as the Indiana

trial court ordered. Husband also requested the trial court order Wife to reimburse him for

attorney’s fees. On February 2, 2011, Wife filed a contempt citation against Husband and his

counsel, Kristina Garza, claiming Husband should be held in contempt for an alleged child

support arrearage, failing to provide his 2009 and 2010 tax returns as ordered by the Nevada

trial court, failing to adhere to all local rules, and arguing Garza should be sanctioned for

failing to timely exchange financial declaration forms or attempt to amicably resolve issues

with Wife.

       In its February 9, 2011 order, the trial court reaffirmed its provisional order regarding

division of marital property, ordered Wife to return the parties’ Ford Expedition to Husband

within fourteen days, ordered the parties to exchange financial declaration forms in full

compliance with the local rules and finish all other discovery by the end of March, continued

Husband’s petition for contempt to give Wife an opportunity to return the Ford Expedition,

and ordered the parties to attend a mandatory settlement conference hosted by Garza.

       In June the parties attended a final hearing, and evidence was submitted summarily, by

agreement. In September 2011, the trial court issued its final decree of dissolution of

marriage, finding and concluding:

                                      II. Child Support
       ***
       11. For purposes of determining Husband’s current child support obligation,
       based on the evidence before the Court at the Final Hearing, [Husband]’s gross


                                               4
        weekly income is $[1,336.38]1, such amount derived by averaging Husband’s
        last three (3) years of income from 2008 of $71, 998.00, from 2009 of
        $53,091.00, and from 2010 of $83,385.98. Such average is equitable in light
        of the evidence presented of the fluctuations that Husband may experience due
        to conditions of his employment including fluctuations in work hours, his
        employer’s policy as to layoff of employees, and productivity and demand
        associated with the motor vehicles made at the Ford plant at which Husband is
        employed.
        12. In determining Wife’s gross weekly income for purposes of child support,
        the Court determines that Wife is voluntarily underemployed as she chooses
        not to work and does not have any disability from preventing her from working
        [sic]. According to Wife’s testimony, she does not work so that she can
        provide care for her elderly mother who is suffering from Alzheimer’s disease,
        but there is nothing preventing her working at least part time. Additionally,
        Wife receives $2,000.00 per month from her mother to pay rent and other
        household expenses. The Court finds it appropriate to impute minimum wage
        income to [Wife] in light of her voluntary underemployment and to consider
        the income [Wife] receives from her own mother as such income substantially
        reduces Wife’s living expenses and should be considered pursuant to Indiana
        Child Support Guideline 3(A)(2). Accordingly, for purposes of determining
        child support, Wife’ [sic] gross weekly income is set at $755.12 comprised of
        minimum wage income of $290.00 and other income in the amount of
        $465.12.
        ***
        16. Based upon the foregoing and as set forth in the attached Child Support
        Obligation Worksheet proposed by Husband which the Court now adopts,
        Husband shall pay to Wife as current child support the amount of $368.00 per
        week via wage withholding order. If Husband’s current employment is
        terminated, he shall make such payments through the Clerk of this Court.
        ***
                                III. Division of Marital Estate
        ***
        21. The assets of the marriage consists of the marital residence . . .; Husband’s
        pension through Ford Motor Company (the “Pension”), and the proceeds of a
        personal injury/automobile lawsuit which occurred during the marriage (the
        “Settlement Proceeds”). Based on the evidence before the Court, the
        Residence has a value of $59,000.00 and a mortgage balance of $56,452.68,

        1
          The trial court’s decree actually states “$1,3336.38,” which is clearly a typographical error. Since the
amount is followed by the trial court’s computation for finding the amount, we can deduce the amount
intended by the trial court by doing the computation: averaging Husband’s annual incomes from the prior three
years - $71,998.00, $53,091.00, and $83.385.98 – and dividing by fifty-two. This computation gives us a
gross weekly income of $1,336.38.

                                                        5
resulting in net marital equity in the Residence of $2,547.32; the Pension has a
value of $29,689.34; and, the Settlement Proceeds total $3,959.58. The total
value of the marital assets is $36,196.24.
22. The Parties’ marital liabilities/debts consist of the payoff amount for a
2006 Ford Fusion automobile in the amount of $8,757.00; medical bills . . .
totaling $2,290.11; overpaid insurance benefits for the Parties’ minor children
in the amount of $2,567.28; and a deficiency amount owed on the Parties’ Ford
Expedition of $13,933.77. The total of the Parties’ marital liabilities/debts is
$27,548.16.
23. The net value of the marital estate is $8,648.08.
***
25. Neither party presented evidence justifying a deviation from the statutory
split and the statutory presumption of an equal division of the marital estate
shall be employed in this case. Wife is hereby awarded 50% of the marital
assets and Husband is hereby awarded 50% of the marital assets. Wife is
hereby awarded 50% of the marital debts and Husband is hereby awarded 50%
of the marital debts. Based on such division, Wife is awarded $4,324.00 of the
net marital estate and Husband is awarded $4,324.00 of the net marital estate
subject to the adjustments set forth below based on provisional arrearages at
issue in this case.
26. Sole ownership . . . of the Residence is awarded to Husband as Husband is
the only party still residing in Indiana and is the only party with the ability to
service the debt that remains owed upon the Residence. Husband shall
continue to pay the mortgage on or any other debts associated with the
Residence and hold Wife harmless upon the same. Wife shall execute a quit-
claim deed conveying any interest that she has or may have in the residence to
Husband within thirty (30) days of the entry of this Decree. . . .
27. Due [sic] Wife’s share of the Marital Estate being reduced by her share of
the martial [sic] debt associated with the 2008 Ford Expedition, the 2006 Ford
Fusion, the medical bills . . ., and the overpaid insurance benefits for the
Parties’ children, Husband shall be responsible for all such debts and hold
Wife harmless thereon.
28. Husband is awarded the Pension as his sole and separate property and any
interest by Wife therein, including any survivorship benefits, is hereby
terminated.
29. Husband is awarded as his sole and separate property the remaining
Settlement Proceeds currently held in the trust account of Attorney Kristina L.
Garza.
30. The Parties shall maintain as their sole and separate property any and all
bank accounts currently held in their respective names.
31. Each of the Parties is hereby awarded as their sole and separate property
the personal effects and household furnishing currently in their respective


                                        6
possession and shall [sic] each other harmless upon any debts associated
therewith.
                     IV. Provisional Matters/Contempt Issues
32. Husband incurred income tax liability in the amount of $2,843.89 as the
result of Wife failing to comply with this Court’s Provisional Order of January
25, 2010 . . ., when she file [sic] her 2009 federal income tax returns separately
in lieu of filing jointly with Husband and utilized the entire refund obtained by
her without providing Husband with his share. Wife’s conduct was willful and
in contempt of this January 25 Provisional Order, as a sanction for such
contempt, the Court enters judgment in the amount of $2,843.89, representing
the tax liability that Husband incurred as a direct result of Wife’s contempt, in
favor of Husband and against Wife and orders that such amount be deducted
from Wife’s share of the Martial Estate [sic].
33. Husband incurred $1,600.20 in airfare for the Parties’ minor children
when he unsuccessfully attempted, pursuant to this Court’s Provisional Order
of January 25, 2010, to obtain the children from Wife in the State of Nevada.
The January 25, 2010 Provisional Order was clear in its directive to the Parties
that the minor children be returned to [Husband] and Wife’s failure to comply
with this Court’s order was intentional and willful so as to constitute contempt
of this Court. As a sanction for such contempt, the Court enters judgment in
[sic] amount of $1,600.20, representing the costs [Husband] incurred as a
direct result of Wife’s contempt, in favor of Husband and Against Wife and
orders that such amount be deducted from Wife’s share of the Marital Estate.
34. The Court further finds that Wife is in contempt of this Court’s January 25
Provisional Order and its order of February 9, 2011, in that she willfully failed
to timely make monthly payments on the Parties’ 2008 Ford Expedition motor
vehicle with such failure ultimately resulting in the repossession of such
vehicle and deficiency amount owed on such vehicle and that she willfully
failed to return such vehicle to [Husband] despite the clear and unambiguous
orders of this Court. Wife was afforded multiple opportunities to return such
vehicle to [Husband]; repeatedly failed to address the required payments; and
repeatedly ignored this Court’s orders upon such vehicle. Notwithstanding
Wife’s contempt of this Court as to the 2008 Ford Expedition, no further
contempt sanction is entered against Wife in light of the just and equitable
distribution of the Marital Estate set forth above and the provisions made
therein regarding the marital debts associated with the 2008 Ford Expedition.
35. As to child support arrearages, the Court hereby accepts [Husband]’s
calculations as to child support arrearages in this case. Wife’s claims of child
[support] arrearages are not based on credible evidence. Wife was obligated to
pay Husband weekly child support in the amount of $80.55 per week between
January 25, 2010, through September 30, 2010, when this Court modified the
January 25, 2010 Provisional Order and ordered Husband to pay weekly child


                                        7
        support at the Status Hearing held on September 30, 2010. The evidence
        before the Court clearly established that Wife made none of the child support
        payments that she was required to make. As such, the child support arrearage
        owed by Wife to Husband is $3,302.55. On the other hand, Husband was
        ordered to pay $317.00 per week beginning on September 30, 2010, through
        the date of the Final Hearing, and as a result of such order, Husband owed
        $11,095.00 in child support. Based on the evidence before the Court at the
        Final Hearing, including a printout of support payments made as maintained by
        the Child Support Clerk of this Court, Husband paid $9,193.00 in child support
        through the Clerk and directly paid to Wife the amount of $1,049.00, resulting
        in a child support arrearage of $853.00. Consequently, Wife owes to Husband
        $2,449.95 in overpaid child support. The Court orders that Wife’s share of the
        Marital Estate shall be reduced further by the overpayment of child support
        that she received from Husband during the provisional period of this case.
        36. Based upon the foregoing reductions from Wife’s share of the Marital
        Estate, Wife owes to Husband the total amount of $2,570.04, which sum is
        hereby reduced to judgment in favor of Husband and against Wife.
        37. As to Wife’s request for the retroactive application of child support
        obligation back to the date that she left the State of Indiana on March 15, 2009,
        the Court denies the same as such request seeks to impose a child support
        obligation on Husband prior to the date of the Parties’ final separation.
        38. As to Wife’s claims for contempt of this Court against Husband and/or his
        counsel in this case, as set forth in Wife’s Contempt Citation, the Court holds
        that neither Husband nor his counsel are in contempt of this Court for the
        alleged acts set forth in Wife’s Contempt Citation.
                                       V. Attorney’s Fees
        39. The Court having reviewed the evidence . . ., it is hereby ordered that each
        Party shall bear his or her own fees incurred in or in connection with this case.

Appellant’s Appendix at 125-30 (emphasis omitted). Wife now appeals pro se.

                                        Discussion and Decision2

                                          I. Standard of Review




        2
          To the extent Wife makes any additional arguments not discussed in this opinion, such arguments
either do not merit discussion on appeal or are deemed waived pursuant to Indiana Appellate Rule 46(a)(8)(A)
due to Wife’s almost complete failure to cite to the record or pertinent legal authority throughout her brief and
reply brief.


                                                       8
        Where a trial court has entered findings of fact and conclusions of law,3 we apply a

two-tiered standard of review. First, we determine whether the evidence supports the

findings, and second, whether the findings supports the trial court’s judgment. Oil Supply

Co., Inc. v. Hires Parts Serv., Inc., 726 N.E.2d 246, 248 (Ind. 2000). “In deference to the

trial court’s proximity to the issues, we disturb the judgment only where there is no evidence

supporting the findings or the findings fail to support the judgment. We do not reweigh the

evidence, but consider only the evidence favorable to the trial court’s judgment.” Id.

(quotation omitted).

                                           II. Wife’s Contempt

        Contempt of court arises when a party disobeys a court and undermines the court’s

authority, justice, and dignity. Henderson v. Henderson, 919 N.E.2d 1207, 1210 (Ind. Ct.

App. 2010) (quotation omitted). Indirect contempt is when the actions giving rise to

contempt occur outside of the trial court’s personal knowledge. Id. “Willful disobedience of

any lawfully entered court order of which the offender had notice is indirect contempt.” Id.

(quoting Francies v. Francies, 759 N.E.2d 1106, 1118 (Ind. Ct. App. 2001), trans. denied).

Indiana Code section 34-47-3-5 includes a list of procedural safeguards for those charged

with indirect contempt. However, where the requirements of Indiana Code section 34-47-3-5

are not wholly followed, if we are nevertheless satisfied the person charged with contempt




        3
          Although the trial court’s dissolution decree does not refer to “findings of fact” and “conclusions of
law” as such, it does ultimately make factual findings and legal conclusions, and we therefore apply this two-
part standard of review.


                                                       9
received adequate due process protection, we will affirm a trial court’s order of contempt.

See Lasater v. Lasater, 809 N.E.2d 380, 386 (Ind. Ct. App. 2004).

        Wife lists a series of arguments asserting the trial court’s finding her in contempt was

in error. First, she argues the provisional order of January 25, 2010, was invalid and

unenforceable because she was given insufficient time to respond and/or appear, and

therefore finding her in contempt for not adhering to the provisional order was in error. Wife

does not cite to any legal authority supporting her argument. Generally, a party waives an

issue raised on appeal when the party fails to provide adequate citation to legal authority or

portions of the record. App. R. 46(A)(8)(a); see also Smith v. State, 822 N.E.2d 193, 202-03

(Ind. Ct. App. 2005), trans. denied. Pro se litigants are held to the same standard of rule

compliance as are licensed attorneys admitted to the practice of law and pro se litigants must

also comply with the appellate rules to have their appeal determined on the merits. Smith,

822 N.E.2d at 203. We will not search the record to find a basis for a party’s argument or

legal authorities to find legal support for its position. Thomas v. State, 965 N.E.2d 70, 77 n.2

(Ind. Ct. App. 2012), trans. denied.

        Nevertheless, Wife received notice of the provisional hearing five days before it was

scheduled to occur. In that time, she obtained private counsel and filed a ten-page complaint

for divorce requesting a determination as to child custody, parenting time, division of marital

property and debts, child support, and attorney’s fees. The record does not reflect that Wife

requested a continuance or made any attempt to appear telephonically,4 as Wife and her


        4
          In her reply brief, Wife acknowledges she was served with documents pertaining to the provisional
hearing, and she contends she contacted Husband’s attorney, Garza, in an attempt to receive a continuance.

                                                    10
counsel did for the March 2010 conference between the Nevada and Indiana trial courts and

for the June 2010 hearing. We therefore reject her contention that the provisional order was

invalid and unenforceable.

        Second, Wife argues the provisional order was invalid and unenforceable because

“there must be proof that the order upon which the contempt proceeding is based has been

served upon the accused, or that she was present when the order was made, or that she had

knowledge of it,” and there is no such proof in this case. Appellant’s Opening Brief at 19.

Once again, however, Wife fails to cite to any legal authority supporting this argument.

Nevertheless, the evidence reveals she had, at a minimum, a general understanding that the

provisional hearing resulted in a court order that granted Husband custody of the children

because in her ex parte application for an emergency order filed with the Nevada trial court

on February 2, 2010, she referenced the Indiana trial court’s order and that it granted

Husband sole custody of the Children. Thus, the evidence supports the fact that she had

knowledge of the Indiana trial court’s provisional order.

        Third, Wife argues finding her in contempt based upon actions or inactions related to

child custody and visitation were in error because the Indiana and Nevada trial courts agreed

in June 2010 that Nevada would have jurisdiction of those issues. Therefore, she argues, the

Indiana trial court lacked jurisdiction in January 2010 to order Wife to release the children to

Husband. However, no agreement regarding jurisdiction had been entered into at the time of

the Indiana trial court’s provisional order. Such agreement was not accepted by the trial


First, we note she does not cite to anything in the record supporting her factual assertion. See Ind. Appellate
Rule 46(A)(8)(a). Second, we point out that a continuance should have been sought with the trial court. See

                                                     11
court until June 2010, and therefore it did not apply during the time period when the trial

court determined Wife willfully violated its order.

        Last, Wife contends the trial court’s conclusion that she willfully and deliberately

violated its provisional order is in error. In support of her argument, she first contends she

could not afford to pay child support as required in the provisional order, and thus failure to

pay child support was not deliberate. However, the evidence before the court indicated that

Wife was taking care of her mother, who was suffering from Alzheimer’s disease, and in

return she was receiving approximately $2,000 per month from her mother. Further, as the

trial court stated, Wife presented no evidence revealing that she could not work part-time in

addition to caring for her mother. Therefore, the trial court’s conclusion was not in error.

        Wife also claims she did not willfully or deliberately disobey the trial court’s order to

file income taxes because she filed her taxes separately before the order was issued.

However, as Husband points out, Wife could have taken steps to amend her filing or, at the

very least, should have shared her refund with Husband. The trial court’s decision to find

Wife in contempt and sanction her according to the costs associated with her actions was

therefore not clearly erroneous.

                                      III. Child Support

        The trial court found it appropriate to base Husband’s child support obligation on the

average of his income from the previous three years due to the variability in his income.

After doing so, the court determined it would base his obligation on a weekly gross income

of $1,336.38. Wife argues his “correct” weekly gross income exceeds $1,600.00. Reviewing


Ind.Trial Rule 53.5.
                                               12
the record, the evidence submitted showing Husband’s income over the previous three years

exactly matches the amounts included by the trial court in its findings, and when the income

amounts from those years are averaged and configured weekly, $1,336.38 is accurate.

Further, given the variability revealed in Husband’s income, it was within the trial court’s

discretion to compute his weekly gross income by averaging his income for the prior three

years. See Bower v. Bower, 697 N.E.2d 110, 114 (Ind. Ct. App. 1998) (concluding trial

court’s averaging of husband’s income from previous five years was not an abuse of

discretion).

       Wife also contends the trial court erred by imputing $755.12 of gross weekly income

to her. This amount includes an imputed minimum wage amount and an amount derived

from money Wife’s mother was contributing to her expenses on a monthly basis. Wife

testified that she was working until she began taking care of her mother, that her mother

receives $1,653.00 per month in disability income and $419.00 in pension benefits and

contributes to their living expenses, and Wife indicated she was physically capable of

working. We therefore cannot say that no evidence supports the trial court’s findings.

Further, it was within the trial court’s discretion to impute both amounts as income for Wife.

Indiana Child Support Guideline 3(A) allows a trial court to include money received from

sources such as operating a business, rent, royalties, in-kind payments, and expense

reimbursements in a parent’s income for the purposes of determining a child support

obligation. It also allows a trial court to impute potential income if the court finds a parent

voluntarily unemployed or underemployed. The trial court concluded Wife was able to work



                                              13
in addition to caring for her mother. Thus, the trial court’s imputation of minimum wage

income was not clearly erroneous.

       Wife also argues the trial court’s configuring of child support arrearages is incorrect.

The trial court found Wife was obligated to pay Husband $80.55 per week from the January

25, 2010, provisional order through the court’s September 30, 2010, order when it modified

child support such that Husband owed Wife $317.00 per week. Wife does not contest the

trial court’s finding that she did not pay the $80.55 per week during this period, but rather,

she argues Husband should have been obligated to pay her child support beginning

November 25, 2009, when he filed his verified petition for legal separation. Wife next

argues that her child support obligation should have ceased on February 4, 2010, when the

Nevada trial court awarded her custody of the Children, or, alternatively, the conclusion of

the time period during which her arrearages accumulated should have been June 21, 2010,

rather than September 30, 2010, because June 21 is when the trial court held its hearing

regarding jurisdiction. However, Wife cites to no legal authority supporting her contention.

See App. R. 46(A)(8)(a). As to her contention that the Nevada trial court’s order rendered

the Indiana trial court’s order ineffective, we disagree. It was not determined until much

later which court had jurisdiction over which issues, and thus Wife was obligated to adhere to

the Indiana trial court’s order. Further, although she asserts the trial court ordered Husband

to pay $317 per week in child support as of the day of the June 21 hearing, the record reveals

that such order was not filed or received by the trial court, nor recommended by the




                                              14
magistrate, until November 2010.5 Thus, we conclude the trial court’s conclusion is

supported by its findings, which are supported by the evidence.

                                       IV. Division of Property

        Indiana Code section 31-15-7-5 provides a trial court “shall presume that an equal

division of the marital property between the parties is just and reasonable” when dissolving a

marriage. Further, “this presumption may be rebutted by a party who presents relevant

evidence.” Id. The trial court concluded neither party rebutted the statutory presumption,

and therefore it divided the marital property as evenly as possible. In addition to merely

rehashing arguments regarding child custody arrearages and her contempt sanctions, which

we have already addressed, Wife argues, without any citations to the record, that Husband

pocketed large amounts of income and did not report such assets in his financial disclosure

form, and the trial court erred by awarding Husband the entire pension and personal injury

proceeds. As to awarding Husband the pension and personal injury proceeds, the trial court’s

order states that it did so to offset debts which it designated as Husband’s in its attempt to

divide marital assets evenly. Regarding Husband allegedly pocketing large amounts of cash,

because Wife does not point to any evidence supporting her contention that Husband has

assets that were not considered in the trial court’s division of marital property and Wife

otherwise concedes the trial court’s list of marital assets and debts is accurate, we cannot




        5
         To the extent the trial court made a chronological error such that Wife’s child support arrearage
should have been calculated from its commencement in January 2010 through November 2010, rather than
through September 30, 2010, or similarly, that Husband’s child support obligation should not have begun until
November 2010, we decline to take action as Husband has not made any such arguments himself.

                                                    15
conclude the trial court’s division of marital assets was in error. See App. R. 46(A)(8)(a).

Thus, the trial court’s judgment was not in error.

                     V. Husband’s Contempt and Attorney Sanctions

       Wife asserts a series of alleged ways Husband and his counsel violated local rules and

court orders and argues the trial court erred by failing to find Husband in contempt and

sanction both Husband and his counsel for said violations. Whether a person is in contempt

of a court order is an issue left to trial court discretion. Richardson v. Hansrote, 883 N.E.2d

1165, 1171 (Ind. Ct. App. 2008) (citation omitted). However, Wife fails to cite to any

portion of the record or to any legal authority in support of each factual allegation or her

overall argument that such actions by Husband required the trial court to find him in

contempt. Her argument is therefore waived. See App. R. 46(A)(8)(a); Smith, 822 N.E.2d at

202-03.

                                         Conclusion

       The trial court’s factual findings are supported by the evidence, and its conclusions are

not clearly erroneous based upon its findings. We therefore affirm.

       Affirmed.

BAILEY, J., and MATHIAS, J., concur.




                                              16